--------------------------------------------------------------------------------

 
Exhibit 10.1
 
In re Scotia Development
 
Term Sheet Regarding Global Settlement and Plan Support
 
May 1, 2008
 
The signatories to this Term Sheet (the “Agreement”) hereby acknowledge their
agreement on the terms set forth herein, which agreement shall be further set
forth into definitive documentation mutually acceptable to the
Parties.  Notwithstanding the forgoing, this Agreement is binding on the
Parties.
 
Parties
 
· Mendocino Redwood Company, LLC (“MRC”)
 
 
· Marathon Structured Finance Fund L.P. (“Marathon”)
 
 
· MAXXAM Inc. (“MAXXAM”), MAXXAM Group Inc. (“MGI”), and MAXXAM Group Holdings,
Inc.
    (“MGHI”, and together with MAXXAM and MGI, the “MAXXAM Entities”)
 
 
· The Pacific Lumber Company, Scotia Development LLC, Britt Lumber Co., Inc.,
Salmon Creek LLC,
    and Scotia Inn Inc. (collectively, the “Palco Debtors”)
 
Terms of
Amended MRC/Marathon Plan
MRC and Marathon agree to amend the terms of the First Amended Joint Plan of
Reorganization for the Debtors Proposed by Mendocino Redwood Company, LLC and
Marathon Structured Finance Fund L.P., to, among other things, accomplish the
items listed on the attached Exhibit A (as such plan may be further modified,
amended or superseded; provided however, that (i) any material modifications or
amendments to the MRC/Marathon Plan or (ii) any modifications or amendments to
the MRC/Marathon Plan that adversely affect the Palco Debtors or the MAXXAM
Entities must be consented to by the MAXXAM Entities and the Palco Debtors, such
consent not to be unreasonable withheld (the “MRC/Marathon Plan”).
Concessions by the MAXXAM Entities
Support of MRC/Marathon Plan
MAXXAM Entities will:
· immediately withdrawal as co-proponent of any plan of reorganization
(including all related amendments,
   supplements, and predecessor plans) in any of the bankruptcy cases of the
Palco Debtors or Scopac
   (collectively, the “Debtors”), including, but not limited to the following
plans:
 
o First Alternative Plan of Reorganization for the Palco Debtors [Docket Entry
2209];
 
o First Alternative Plan of Reorganization for Scotia Pacific Co. LLC [Docket
Entry 2502]; and
 
o Plan Proponents’ Third Amended Joint Plan of Reorganization for the Debtors
[Docket Entry 2507].
 
· immediately withdrawal of (i) any objections filed by the MAXXAM Entities
against the MRC/Marathon Plan
   and (ii) any proffers by the MAXXAM Entities filed, offered, or adduced in
support of any plan other than the MRC/Marathon Plan.
· Effective immediately, agree not to provide or assist any of the Debtors with
exit financing or post-confirmation
    investments in connection with any plan of reorganization in any of the
Debtors’ Reorganization Cases;
· Express support for and use best efforts to defend the MRC/Marathon Plan; and
· Use best efforts to oppose any competing plans.
For avoidance of any doubt, none of the MAXXAM Entities shall be a plan
proponent of the MRC/Marathon Plan.
Tax Considerations
· MAXXAM agrees to indemnify, release and hold harmless MRC, Marathon, Newco,
Townco and any and all
   of their affiliates (collectively, the “Tax Indemnified Parties”) for all
claims by whomever asserted arising from
   or consisting of claims for federal, state or local income taxes, including
alternative minimum taxes and claims
   related thereto, plus any and all losses, claims, costs, legal fees,
penalties and interest and other liabilities, including
   without limitation, any obligation to reimburse any of the Debtors’
bankruptcy estates on account of any of the foregoing,
   all as it relates to taxes of the Debtors, for all periods (past, present,
and future);
· In the event any such taxes are asserted against any of the Tax Indemnified
Parties, the Tax Indemnified Parties agree they
   will not compromise, settle or pay such liability without the written consent
of MAXXAM, unless MAXXAM shall at any
   time fail to defend, indemnify, release and hold harmless such
entities.  MAXXAM’s unwillingness to compromise, settle
   or pay any asserted taxes will in no way relieve MAXXAM of its obligation to
indemnify, release, hold harmless or defend
   any of the Tax Indemnified Parties; and
· The indemnity obligations provided herein arise upon receipt of written notice
from any of the Tax Indemnified Parties
   providing notice of a request for payment from a taxing authority or any
third party, including the Debtors, for any taxes
   of the Debtors as described above.
Release and Covenant Not to Sue with Respect to MRC
Effective immediately, each of the MAXXAM Entities on behalf of themselves,
their predecessors, successors, and assigns, hereby fully and completely
releases MRC and its affiliates, and each of their respective officers,
directors and professionals from all liability and covenants not to sue
regarding (i) any and all prepetition and postpetition claims, causes of action,
suits, debts, obligations, liabilities, demands, losses, costs, and expenses of
any kind, character, or nature whatsoever, known or unknown, fixed or contingent
(the “Released Claims”), that the MAXXAM Entities may have or claim as of the
date hereof and (ii) any and all Released Claims relating to any of the Debtors
or their respective bankruptcy cases that may arise at any time in the future;
provided however, that nothing herein shall release any claims or obligations
arising under this Agreement.
Release and Covenant Not to Sue with Respect to Marathon
Effective immediately, each of the MAXXAM Entities on behalf of themselves,
their predecessors, successors, and assigns, hereby fully and completely
releases Marathon and its affiliates, and each of their respective officers,
directors and professionals of liability and covenants not to sue regarding (i)
any and all Released Claims that the MAXXAM Entities may have or claim as of the
date hereof and (ii) any and all Released Claims relating to any of the Debtors
or their respective bankruptcy cases that may arise at any time in the future;
provided however, that nothing herein shall release any claims or obligations
arising under this Agreement; provided further that such releases and covenants
by and on behalf of the MAXXAM Entities shall not apply to any cause of action
for any fraud, gross negligence or willful misconduct perpetrated against the
MAXXAM Entities; provided, further that the MAXXAM Entities represent and
warrant that they are not aware of and have no reason to believe that there is
any basis for, and have no intention to assert, any cause of action for any such
fraud, gross negligence or willful misconduct
Release and Covenant Not to Sue with Respect to Palco Debtors
Effective upon entry of an order by the Bankruptcy Court approving this term of
this Agreement, each of the MAXXAM Entities on behalf of themselves, their
predecessors, successors, and assigns, fully and completely releases each of the
Palco Debtors and each of their respective officers, directors and professionals
from liability and covenants not to sue regarding (i) any and all Released
Claims that the MAXXAM Entities may have or claim as of the date hereof and (ii)
any and all Released Claims relating to any of the Debtors or their respective
bankruptcy cases that may arise at any time in the future; provided however,
that nothing herein shall release any claims or obligations arising under this
Agreement.
Concessions by the Palco Debtors
Support of MRC/Marathon Plan
Palco Debtors will:
· immediately withdraw as co-proponents of any plan of reorganization (including
all related amendments, supplements,
   and predecessor plans) in any of the Debtors’ bankruptcy cases, including,
but not limited to the following plans:
 
o First Alternative Plan of Reorganization for Scotia Pacific Co. LLC [Docket
Entry 2502]; and
 
o Plan Proponents’ Third Amended Joint Plan of Reorganization for the Debtors
[Docket Entry 2507].
 
· immediately withdraw the First Alternative Plan of Reorganization for the
Palco Debtors [Docket Entry 2209];
· to the extent permitted by the bankruptcy court, immediately withdraw (i) all
objections filed by the Palco Debtors against
   the MRC/Marathon Plan and (ii) all proffers by the Palco Debtors filed,
offered, or adduced in support of any plan, other
   than the MRC/Marathon Plan.
· agree not to provide or assist any of the Debtors with exit financing or
post-confirmation investments in connection with
   any plan of reorganization in any of the Debtors’ reorganization cases;
· express support for and use best efforts to defend the MRC/Marathon Plan; and
· use best efforts to oppose any competing plans.
For avoidance of any doubt, none of the Palco Debtors shall be a plan proponent
of the MRC/Marathon Plan.
Releases and Covenants Not to Sue
Effective upon the later to occur of (i) approval of the Settlement Motion and
(ii) the effective date of the MRC/Marathon Plan, each of the Palco Debtors on
behalf of themselves, their respective estates, their predecessors, successors,
and assigns, fully and completely releases MRC, Marathon, the MAXXAM Entities,
and each of the other Palco Debtors, and each of the foregoing’s respective
officers, directors and professionals from liability and covenants not to sue
regarding (i) any and all Released Claims that the Palco Debtors may have or
claim as of the date hereof and (ii) any and all Released Claims relating to any
of the Debtors or their respective bankruptcy cases that may arise at any time
in the future; provided however, that nothing herein shall release any claims or
obligations arising under this Agreement; (specific language to be this broad or
as broad as the court will allow).
Concessions by MRC and Marathon
Amended Plan
File amended plan not later than 3:00 p.m. on May 2, 2008.
Lumber Purchases
Mirada shall, as soon as practical, but in no event later than six weeks from
the date hereof, choose to require Newco or MRC to purchase the lumber listed on
the attached Exhibit B (the “Mirada Lumber”) at the MFP lumber price; provided,
however, that nothing herein shall restrict Mirada’s ability to sell any portion
of the Mirada Lumber to other entities at any time.
On the effective date of the MRC/Marathon Plan, MRC shall (i) with respect to
any lumber not sold within six weeks, pay the difference between the Mirada
price and the MFP price set forth on Exhibit B, and (ii) with respect to any
portion of the Mirada Lumber that was sold, pay Mirada an amount equal to the
difference between such sale proceeds or MFP lumber price set forth on Exhibit
B, whichever is higher, and the Mirada price set forth on Exhibit B.
Palco Retirement Plan
Upon the effective date of the MRC/Marathon Plan, and pursuant to Article 6.5 of
the MRC/Marathon Plan, Newco will assume the Palco Retirement Plan;  provided,
however, that in the event that the MRC/Marathon Plan becomes effective and is
subsequently overturned and unwound on appeal, this provision will have no
effect.
Cash Payment
MRC shall pay MAXXAM $2.25 million in cash upon approval by the Court of a
settlement based on the terms herein pursuant to a final non-appealable order
and upon effectiveness of the MRC/Marathon Plan and refundable in the event that
such plan becomes effective and is overturned and unwound on appeal.
Professional Fees
Subject to the occurrence of the effective date of the MRC/Marathon Plan, MRC
and Marathon represent that, with respect to professionals fees incurred by the
Palco Debtors to-date, they have reviewed such fees, have no objections to any
such fees, and have no intent to object to future reasonable fees incurred by
the Palco Debtors that are consistent with this Agreement.
Release and Covenant Not to Sue with Respect to MAXXAM
Release by MRC
 
Effective immediately, MRC on behalf of itself, its predecessors, successors,
and assigns, fully and completely releases the MAXXAM Entities and each of their
respective officers, directors and professionals from liability and covenants
not to sue regarding (i) any and all Released Claims that MRC may have or claim
as of the date hereof and (ii) any and all Released Claims relating to any of
the Debtors or their respective bankruptcy cases that may arise at any time in
the future; provided however, that nothing herein shall release any claims or
obligations arising under this Agreement.
Release by Marathon
 
Effective immediately, Marathon on behalf of itself, its predecessors,
successors, and assigns, fully and completely releases each of the MAXXAM
Entities and each of their respective officers, directors and professionals from
liability and covenants not to sue regarding (i) any and all Released Claims
that Marathon may have or claim as of the date hereof and (ii) any and all
Released Claims relating to any of the Debtors or their respective bankruptcy
cases that may arise at any time in the future; provided however, that nothing
herein shall release any claims or obligations arising under this Agreement;
provided, further, that such releases and covenants by and on behalf of Marathon
shall not apply to any cause of action for any fraud, gross negligence or
willful misconduct perpetrated against Marathon; provided, further that Marathon
represents and warrants that it is not aware of and has no reason to believe
that there is any basis for, and has no intention to assert, any cause of action
for any such fraud, gross negligence or willful misconduct; provided further
that Marathon covenants not to assign or otherwise transfer any claim against
any of the MAXXAM Entities that is not released by this Agreement.
Release and Covenant Not to Sue with Respect to Palco Debtors
Release by MRC
 
Effective upon the later to occur of (i) approval of the Settlement Motion and
(ii) the effective date of the MRC/Marathon Plan, MRC on behalf of itself, its
predecessors, successors, and assigns, fully and completely releases the Palco
Debtors, and each of their respective officers, directors and professionals from
liability and covenants not to sue regarding (i) any and all Released Claims
that MRC may have or claim as of the date hereof and (ii) any and all Released
Claims relating to any of the Debtors or their respective bankruptcy cases that
may arise at any time in the future; provided however, that nothing herein shall
release any claims or obligations arising under this Agreement.
Release by Marathon
 
Effective upon the later to occur of (i) approval of the Settlement Motion and
(ii) the effective date of the MRC/Marathon Plan, Marathon on behalf of itself,
its predecessors, successors, and assigns, fully and completely releases each of
the Palco Debtors, and each of their respective officers, directors and
professionals from liability and covenants not to sue regarding (i) any and all
Released Claims that Marathon may have or claim as of the date hereof and (ii)
any and all Released Claims relating to any of the Debtors or their respective
bankruptcy cases that may arise at any time in the future; provided however,
that nothing herein shall release any claims or obligations arising under this
Agreement;  provided, further, that such releases and covenants by and on behalf
of Marathon shall not apply to any cause of action for any fraud, gross
negligence or willful misconduct perpetrated against Marathon; provided further
that Marathon represents and warrants that it is not aware of and has no reason
to believe that there is any basis for, and has no intention to assert, any
cause of action for any such fraud, gross negligence or willful misconduct;
provided further that Marathon covenants not to assign or otherwise transfer any
claim against any of the Palco Debtors that is not released by this Agreement.
Approval by the Bankruptcy Court
Settlement Motion
As soon as practical, the parties to this Agreement shall file a joint motion
pursuant to Fed. R. Bankr. P. 9019 seeking bankruptcy court approval of the
concessions made by the Palco Debtors in this Agreement (the “Settlement
Motion”).
Timing
The parties shall seek to have the Settlement Motion heard and approved on a
parallel track with the MRC/Marathon Plan such that an order approving the
Settlement Motion is entered contemporaneously with an order confirming the
MRC/Marathon Plan.
Support
MRC and Marathon agree to use their best efforts to support the Settlement
Motion and to have the Settlement Motion approved on the timeline described
above.
Miscellaneous Provisions
Cooperation:
The MAXXAM Entities and the Palco Debtors agree to fully cooperate with MRC and
Marathon in connection with matters arising during the bankruptcy cases.
Waiver of California Civil Code § 1542 and Similar Laws.
The parties hereto, and each of them, understand and acknowledge that there are
laws which may invalidate releases of claims which are unknown to them.  Each of
the parties hereto expressly acknowledges and agrees that they are hereby
waiving and relinquishing any and all rights which they have or might have
against the parties released by them pursuant to this Agreement; including but
not limited to (and without acknowledging that the California Civil Code is
applicable to this Agreement) any and all rights under § 1542 of the California
Civil Code.  That statute reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.
In connection with such waiver and relinquishment, the parties hereto, and each
of them, hereby acknowledge that they are aware that they may later discover
facts in addition to or different from those which they currently know or
believe to be true with respect to the subject matters of this Agreement, but
that it is the intention of each of them to hereby fully, finally, and forever
release all of the matters and claims identified in the release contained herein
which now exist, may exist, or previously existed between them, or any of them,
and each and any of the parties released by this Agreement, whether known or
unknown, suspected or unsuspected.  In furtherance of such intent, the release
in this Agreement shall be and remain in effect as a full and complete release,
notwithstanding the discovery or existence of such additional or different facts
by the parties, or any of them, or by any person acting on any of their
respective behalves.
Effective Date
Unless otherwise expressly provided in this Agreement, all terms and provisions
herein shall be effective upon execution.
Advice of Counsel
The parties acknowledge that they have read and considered this Agreement
carefully, that it was negotiated by their attorneys with their express
approval, that they have discussed it in detail with their attorneys, that they
have been given a reasonable period of time (as long as they deemed necessary)
to consider this Agreement before signing, that they fully understand the extent
and impact of its provisions, and that they have executed it knowingly and
voluntarily and without any coercion, undue influence, threat, or intimidation
of any kind whatsoever.
No Presumption Against Drafter
This Agreement has been drafted through a cooperative effort of all parties, and
no party shall be considered the drafter of this Agreement so as to give rise to
any presumption or convention regarding construction of this document.  The
parties further acknowledge that they have had input into the drafting of this
Agreement and that any construction this Agreement shall not be construed for or
against any party, but rather shall be given a fair and reasonable
interpretation, based on the plain language of the Agreement and the expressed
intent of the parties.  The parties expressly waive the benefits of any rule of
construction, statutory or otherwise, that in cases of uncertainty the language
of a contract should be interpreted most strongly against its drafter.
Counterparts and Signatures
This Agreement may be executed in one or more counterparts for the convenience
of the parties hereto, all of which together shall constitute one and the same
instrument.  Facsimile signatures, or signatures transferred in pdf format,
shall be treated as original signatures for all purposes.
Revocation
The parties acknowledge that this Agreement may not be revoked.
Jurisdiction
The Bankruptcy Court shall retain exclusive jurisdiction over the subject matter
of this Agreement to resolve all disputes relating thereto and to enforce the
terms set forth herein, absent an agreement of the parties to the contrary.  In
addition, the parties agree that venue with respect to releases and the tax
indemnity agreement shall be at some other mutually agreeable venue.
Choice of Law
This Agreement shall, in all respects, be governed by and interpreted in
accordance with the laws of the state of New York.
No Admission of Liability
 
It is understood and agreed by the parties that this Agreement represents a
settlement and compromise of disputed claims and neither this Agreement itself,
any of the payments or covenants described herein, nor anything else connected
with this Agreement is to be construed as an admission of liability, but is
entered into to buy the peace of the parties.  Neither this Agreement nor
anything contained within it shall be admissible in any proceeding as evidence
of liability or wrongdoing on the part of either party.  However, this Agreement
may be introduced in any proceeding instituted to enforce its terms.
Subsequent Documentation
Parties agree to use their reasonable best efforts to further set forth this
Agreement in definitive documentation mutually acceptable to the Parties by May
30, 2008.  Notwithstanding the forgoing, this Agreement is binding on the
Parties.



[Signatures on Following Page]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the day and year first above written.
 
Marathon Structured Finance Fund L.P.
 
By:  /s/ Louis
Hanover                                                                
Name:  Louis
Hanover                                                                
Title:  CIO                                                                
Mendocino Redwood Company, LLC
 
By:  /s/ Alexander L. Dean Jr.
Name:  Alexander L. Dean
Jr.                                                                
Title:  Chairman of the Board
MAXXAM Inc.
 
 
By:  /s/ M. Emily
Madison                                                                
Name:  M. Emily
Madison                                                                
Title:  Vice President,
Finance                                                                
The Pacific Lumber Company
Debtor in Possession
 
By:  /s/ George A. O’Brien
Name:                                                      
Title:                                                                
MAXXAM Group Holdings, Inc.
Debtor in Possession
 
 
By:  /s/ M. Emily
Madison                                                                
Name:  M. Emily
Madison                                                                
Title:                                                                
Britt Lumber Company
Debtor in Possession
 
 
By:  /s/ George A. O’Brien
Name:                                                      
Title:                                                                
MAXXAM Group Inc.
Debtor in Possession
 
 
By:  /s/ M. Emily
Madison                                                                
Name:  M. Emily
Madison                                                                
Title:                                                                
Salmon Creek LLC
Debtor in Possession
 
 
By:  /s/ George A. O’Brien
Name:                                                      
Title:                                                                
Scotia Development LLC
Debtor in Possession
 
 
By:  /s/ George A. O’Brien
Name:                                                      
Title:                                                                
Scotia Inn Inc.
Debtor in Possession
 
 
By:  /s/ George A. O’Brien
Name:                                                      
Title:                                                                


 

--------------------------------------------------------------------------------

 

Exhibit A


 
·  
Elimination of the New Timber Notes;

 
 
·  
Amend treatment for Holders of Scopac Timber Note Secured Claims to provide for
cash payment of not less than $520 million on the effective date of the
MRC/Marathon Plan;

 
 
·  
Modify existing “New Timber Note Adjustment” to reflect elimination of New
Timber Notes and to remove the Tax Claims portion of such remaining adjustment;

 
 
·  
Pursuant to Article 6.5 of the Plan, Newco will assume the Palco Retirement Plan
under the MRC/Marathon Plan; and

 
 
·  
On the effective date of the MRC/Marathon Plan, Newco will receive an equity
capital contribution of not less than $200 million.

 

DAL02:513628.4
 
 

--------------------------------------------------------------------------------

 
